IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED


JAMES STUART AND CHIYI
WANG, ET AL.,

              Appellants,

 v.                                               Case No. 5D14-2553

WELLS FARGO BANK, N.A.,

              Appellee.

 ________________________________/

Opinion filed February 23, 2016

Appeal from the Circuit Court
for Citrus County,
Barbara Gurrola, Judge.

Michael A. Saracco, Cocoa, for Appellants.

Michael K. Winston and Dean A. Morande,
of Carlton Fields Jorden Burt, P.A., West
Palm Beach, for Appellee.


PER CURIAM.

        AFFIRMED. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150
(Fla. 1979).




LAWSON, C.J., BERGER and EDWARDS, JJ., concur.